
	
		II
		110th CONGRESS
		1st Session
		S. 2443
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2007
			Mr. Ensign (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the release of any
		  reversionary interest of the United States in and to certain lands in Reno,
		  Nevada.
	
	
		1.Railroad lands
			 definedFor the purposes of
			 this Act, the term railroad lands means those lands within the
			 City of Reno, Nevada, located within portions of sections 10, 11, and 12 of
			 T.19 N., R. 19 E., and portions of section 7 of T.19 N., R. 20 E., Mount Diablo
			 Meridian, Nevada, that were originally granted to the Union Pacific Railroad
			 under the provisions of the Act of July 1, 1862, commonly known as the Union
			 Pacific Railroad Act.
		2.Release of
			 reversionary interestAny
			 reversionary interests of the United States (including interests under the Act
			 of July 1, 1862, commonly known as the Union Pacific Railroad Act) in and to
			 the railroad lands as defined in section one of this Act are hereby
			 released.
		
